Citation Nr: 1203138	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-29 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for pancreatitis.  

2.  Entitlement to service connection for a major depressive disorder.    

3.  Entitlement to service connection for a sleep disorder.    

4.  Entitlement to an increased initial disability rating for service-connected disabilities of the digestive system, currently evaluated as 30 percent disabling.       

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU). 


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to November 1976, and from November 1977 to February 1978.    

This case comes before the Board of Veterans Appeals (the Board) on appeal from June 1992, August 2006, and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issues regarding service connection for depressive and sleep disorders, for increased rating for a digestive system disorder, and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not preponderate against the Veteran's claim that her pancreatitis relates to her service-connected digestive system disorder.  





CONCLUSION OF LAW

Pancreatitis is related to a service-connected disorder.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5 .103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The claim for service connection

The Veteran was treated for gall stones during active service.  In December 1979, following discharge from service, the Veteran underwent surgical removal of her gall bladder (cholecystectomy).  In a May 1980 rating decision, the RO granted service connection for a digestive system disorder - i.e., the residuals related to the cholecystectomy.  In July 2005, the Veteran claimed service connection for pancreatitis, arguing that the disorder was secondary to her service-connected digestive system disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

In disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this matter, the evidence of record clearly demonstrates that the Veteran has pancreatitis.  VA medical evidence dated since the 1980s demonstrates that she has had this disorder, which was confirmed in a June 2001 VA compensation examination report.  Moreover, the evidence does not preponderate against the Veteran's contention that her pancreatitis is a symptom related to her service-connected digestive system disorder.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim for benefits the evidence must preponderate against that claim).  

The June 2001 VA examiner is the only medical professional of record to address the issue of medical nexus.  In the June 2001 report, that examiner recounted the Veteran's medical history, and the Veteran's then-current disorder, thereby indicating a review of the claims file and of the Veteran.  The examiner noted the Veteran's in-service cholecystectomy, and the symptoms the Veteran has experienced since service.  The examiner noted symptoms related to the Veteran's digestive system disorder, such as nausea, diarrhea, gas, bloating, discomfort in the right upper quadrant area, hyper sensitivity to eating of fats, recurrent episodes of pancreatitis, and pain.  The examiner stated that these symptoms "are more than would be normally considered following" a cholecystectomy.  Nevertheless, the examiner stated that the symptoms were real and were due to "post-cholecystectomy syndrome."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

In sum, the evidence of record does not preponderate against the Veteran's secondary service connection claim for pancreatitis.  See Alemany and Allen, both supra.  This is therefore an appropriate case in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for pancreatitis is granted.  


REMAND

The Board finds remand warranted for the Veteran's claims for increased rating for her digestive disorder, for service connection for depression and a sleep disorder, and for a TDIU.  

As the Board has found service connection warranted for pancreatitis, additional medical inquiry should be conducted for her increased rating claim for a digestive disorder.  See 38 C.F.R. § 4.113 (1991, 2011) (diseases of the digestive system may produce a common disability picture so distinct and separate disability evaluations may violate principle related to pyramiding under 38 C.F.R. § 4.14); see also 38 C.F.R. § 4.114 (1991, 2011) (a "single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation with the severity of the overall disability warrants such elevation.")  
 
The Veteran claims depression and a sleep disorder are secondary to her service-connected digestive disabilities.  Medical examination and opinion regarding her contentions should be included in the claims file.  

Regarding the issue for a TDIU, the Board finds the claim inextricably intertwined with the other claims remanded here.  As such, the Board will withhold its decision on this particular claim until the development regarding the other claims has been completed, and the claim has been readjudicated by the RO.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and include in the claims file any relevant outstanding treatment records.    

2.  The Veteran should then be scheduled for VA examinations with appropriate specialists to determine the severity of the Veteran's service-connected digestive disorders, and the etiology, nature, and severity of any depression or sleep disorder.  The claims file must be made available to and reviewed by the examiners in conjunction with these examinations, and the examination reports should reflect that such reviews were made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full. 

In detailing the nature of the Veteran's current digestive disorder, the examiner conducting the inquiry into that disorder should discuss in his or her detailed comments whether the Veteran has experienced any liver damage since 1991, and if so, whether that liver damage has been mild, moderate, or severe.  Moreover, this examiner should comment on what effect, if any, the Veteran's service-connected digestive disorders have had on her employability.  

The examiner conducting the inquiry into the Veteran's service connection claims for depression and sleep disorders should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the disorder at issue (depression or sleep disorder) is caused or aggravated by the Veteran's service-connected digestive disorders.  If the examiner finds that either disorder was not proximately caused by the digestive disabilities, but rather is aggravated (permanently worsened) by them, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected disorders.  

Any conclusion reached should be supported by a rationale. 

3.  The RO should then readjudicate the remaining issues on appeal, to include the deferred claim for a TDIU.  If a determination remains unfavorable to the Veteran, the RO should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


